THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com
[Proposed] Lead Counsel for Plaintiff and Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 WEICHEN LAI, Individually and On Behalf          CASE No.: 1:18-cv-06716-FB-JO
 of All Others Similarly Situated,
                                                  NOTICE OF NON-OPPOSITION
              Plaintiff,                          TO GOLDEN SECTION HOLDING
                                                  CORPORATION’S MOTION TO:
              v.                                  (1) CONSOLIDATE RELATED
                                                  ACTIONS; (2) APPOINT LEAD
PPDAI GROUP INC., JUN ZHANG, TIEZHENG             PLAINTIFF; AND (3) APPROVE
LI, HONGHUI HU, SHAEFENG GU, RONALD               LEAD PLAINTIFF’S SELECTION
CAO, CONGLIANG LI, NEIL NAPENG SHEN,              OF COUNSEL (DKT. NO. 7)
ZEHUI LIU, QIONG WANG, SIMON TAK
LEUNG HO, CREDIT SUISSE SECURITIES                CLASS ACTION
(USA) LLC., CITIGROUP GLOBAL MARKETS
INC., and KEEFE, BRUYETTE & WOODS, INC.,

              Defendants.

YOGENDRA GOYAL, Individually and On
Behalf of All Others Similarly Situated,
                                                  CASE No.: 2:19-cv-00168-FB-JO
              Plaintiff,
                                                  CLASS ACTION
              v.

PPDAI GROUP INC., JUN ZHANG,
TIEZHENG LI, HONGHUI HU, SHAEFENG
GU, RONALD CAO, CONGLIANG LI, NEIL
NAPENG SHEN, ZEHUI LIU, QIONG
WANG, SIMON TAK LEUNG HO, CREDIT
SUISSE SECURITIES (USA) LLC.,
CITIGROUP GLOBAL MARKETS INC., and
KEEFE, BRUYETTE & WOODS, INC.,

              Defendants.
                                              1
       Lead Plaintiff Movant Golden Section Holding Corporation (“Movant”), by and through

its undersigned counsel, files this Notice of Non-Opposition with respect to its pending Motion

to: (1) Consolidate Related Actions; (2) Appoint Lead Plaintiff; and (3) Approve Lead Plaintiff’s

Selection of Counsel (“Motion”) filed on January 25, 2019 as Docket No. 7. Two competition

motions were filed by Jing Lin (“Lin”) (Dkt. No. 9) and Kitty Fong and Yogendra Goyal (“Fong

and Goyal”) (Dkt. No. 12).

       On February 1, 2019, Lin filed the Notice of Non-Opposition of Jing Lin to Movant

Golden Section Holding Corporation’s Competing Lead Plaintiff Motion (Dkt. No. 15). On

February 6, 2019, Fong and Goyal filed the Notice of Non-Opposition of Kitty Fong and

Yogendra Goyal to Competing Motions for Consolidation, Appointment as Lead Plaintiff and

Approval of Counsel (Dkt. No. 16).

       Accordingly, there is no opposition to Movant’s Motion. Thus, Movant respectfully

requests that the Court decide the Motion on the papers and enter the [Proposed] Order

Consolidating Related Actions, Appointing Lead Plaintiff and Lead Counsel submitted as Docket

No. 7-1.

Dated: February 8, 2019                     Respectfully submitted,

                                            THE ROSEN LAW FIRM, P.A.

                                            /s/ Phillip Kim
                                            Phillip Kim, Esq. (PK 9384)
                                            Laurence M. Rosen, Esq. (LR 5733)
                                            275 Madison Avenue, 34th Floor
                                            New York, New York 10016
                                            Telephone: (212) 686-1060
                                            Fax: (212) 202-3827
                                            Email: pkim@rosenlegal.com
                                            Email: lrosen@rosenlegal.com

                                            [Proposed] Lead Counsel for Plaintiff and Class



                                               2
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of February 2019, a true and correct copy of the
foregoing NOTICE OF NON-OPPOSITION TO GOLDEN SECTION HOLDING
CORPORATION’S MOTION TO: (1) CONSOLIDATE RELATED ACTIONS; (2)
APPOINT LEAD PLAINTIFF; AND (3) APPROVE LEAD PLAINTIFF’S SELECTION
OF COUNSEL (DKT. NO. 7) was served by CM/ECF to the parties registered to the Court’s
CM/ECF system.




                                          /s/ Phillip Kim




                                             3
